DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanev US 8,931,146 B2.
Regarding claim 1, Stanev discloses a rubber cord 200 (fig. 5 and col. 5, lines 14-22) for a mask and for attachment to left and right of a mask body portion (the cord 200 being capable of being attached to left and right of a mask; please note that the claim requires the cord to be for a mask and for attachment to a mask), the rubber cord 200 comprising, a plurality of rubber strings, the plurality of rubber strings being braided (col. 5, lines 4-23, cord 200 may comprise a plurality of threads/strands/cords that are braided, and can be rubber).
Regarding claim 2, Stanev discloses the plurality of rubber strings being braided so as to be arranged obliquely relative to a lengthwise direction of the rubber cord 200 (col. 5, lines 4-23, cord 200 may comprise a plurality of threads/strands/cords that are braided; Merriam-Webster defines a braid as “a cord or ribbon having usually three or more component strands forming a regular diagonal pattern down its length”; thus, the rubber strings would be obliquely arranged relative to the length of the cord 200).
Regarding claim 4, Stanev discloses a fibrous member 300 being wound around each of the plurality of rubber strings (fig. 2 shows outer cover 300 surrounding the entirety of inner cord 200, which includes each of the rubber strings; and col. 3, lines 50-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanev US 8,931,146 B2 in view of Dua et al. US 2013/0260629 A1.
Regarding claim 3, Stanev discloses the claimed invention as discussed above.
Stanev is silent on a plurality of sets of rubber strings, wherein each of the plurality of sets of rubber strings is formed by bundling a plurality of rubber strings, and the plurality of sets of rubber strings are braided.
However, Dua teaches strings 202 that are braided to form a cord 200 (fig. 6) comprising a plurality of sets 201 of strings 202, wherein each of the plurality of sets 201 of strings 202 is formed by bundling a plurality of strings 202, and the plurality of sets 201 of strings 202 are braided (fig. 6 and [0083]-[0084], overall cord 200 is made by incorporating three yarns 201 made of bundles of filaments 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rubber strings of Stanev to be a plurality of sets of rubber strings, wherein each of the plurality of sets of rubber strings is formed by bundling a plurality of rubber strings, and the plurality of sets of rubber strings are braided, as taught by Dua, to provide more control over the properties of the overall cord, since the weights of each of thread 202 can be controlled ([0082]-[0084]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanev US 8,931,146 B2 in view of Xue et al. US 6,332,465 B1.
Regarding claim 5, Stanev discloses the claimed invention as discussed above.
Stanev is silent on the mask including the rubber cord according to claim 1.
However, Xue teaches a mask 10 (fig. 1) including the rubber cord according to claim 1 (figs. 3 and 4 and col. 6, lines 9-14 and 50-57, the head band 30 of the mask 10 is rubber as well).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rubber cord of Stanev such that a mask includes the rubber cord according to claim 1, as taught by Xue, “to provide a band with some elastic characteristics” (col. 6, lines 9-13), which would increase comfort for the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitehead US 2,500,332
Fromm US 2,887,005
Hammer et al. US 2017/0182276 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786